Citation Nr: 0212380	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado



THE ISSUE

Entitlement to an effective date earlier than May 31, 1995 
for a total schedular evaluation for ulcerative colitis, for 
accrued benefits purposes.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The veteran had active service as a West Point cadet from 
July 1966 to July 1968.  

Historically, the evidentiary record indicates that although 
in a February 1996 written statement, the veteran claimed 
entitlement to an increased rating for service-connected 
ulcerative colitis disease, the claim was not adjudicated by 
the originating agency prior to his March 29, 1996 death.  
See Landicho v. Brown, 7 Vet. App. 42, 50 (1994).  In April 
1996, appellant, as the veteran's widow, claimed, in part, 
entitlement to an increased rating for service-connected 
ulcerative colitis disease for accrued benefits purposes.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Denver, Colorado, Regional Office (RO), which, in part, 
granted appellant a total schedular evaluation for ulcerative 
colitis, for accrued benefits purposes, effective May 31, 
1995.  Parenthetically, service connection for the cause of 
the veteran's death was granted by that May 1996 rating 
decision.  Pursuant to a May 2001 Board remand, a June 2002 
Travel Board hearing was held before the undersigned Board 
member.


FINDINGS OF FACT

1.  A VA clinical record dated April 5, 1994 reported that 
the veteran had a past medical history of an ileostomy 
performed in 1984 due to ulcerative colitis.  This April 5, 
1994 VA clinical record may reasonably be construed as an 
informal claim for an increased rating for colitis that was 
pending at time of the veteran's March 29, 1996 death.  

2.  In April 1996, appellant, as the veteran's widow, filed a 
claim for entitlement to an increased rating for service-
connected ulcerative colitis disease for accrued benefits 
purposes.  

3.  By a May 1996 rating decision, appellant was granted a 
total schedular evaluation for ulcerative colitis, for 
accrued benefits purposes, effective May 31, 1995.  This was 
held to be the date of the firsts showing of the increase in 
severity of the symptoms.

4.  It is at least as likely as not that it was factually 
ascertainable that the veteran's service-connected ulcerative 
colitis disease, within the relevant two-year period prior to 
his death, was more nearly pronounced in severity, subsequent 
to a total colectomy with ileostomy due to colitis that was 
performed at a private hospital in January 1984.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for an 
effective date of March 29, 1994, but no earlier, for a total 
schedular evaluation for the service-connected ulcerative 
colitis disease for accrued benefits purposes have been met.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.157, 3.400, 3.1000 (1994-2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's earlier effective date claim at issue was 
obviously not final on November 9, 2000, it appears that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, may not 
be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed and no 
useful purpose would be served by additional development of 
said appellate issue, particularly in light of the allowance 
of the appellate issue by the Board decision herein.  

Appellant contends and testified at a recent Travel Board 
hearing, in essence, that the effective date for an 
ulcerative colitis disability total schedular evaluation 
award, for accrued benefits purposes, should be back to the 
1984 date of the veteran's total colectomy.  

Even though a claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a separate claim from the veteran's ulcerative 
colitis increased rating claim (since it is based upon a 
separate statutory entitlement of the survivor for which an 
application must be filed in order to receive benefits), it 
is at the same time derivative of the veteran's claim, in 
that the claimant's entitlement is based upon the veteran's 
entitlement.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 
117 S. Ct. 2478 (1997).  

Although the veteran filed a formal claim on VA Form 21-4138 
for an increased rating for ulcerative colitis in February 
1996, shortly prior to his death, it is the Board's opinion 
that an earlier April 5, 1994 VA clinical record constituted 
an "informal" claim for such benefits, since it appears to 
be the earliest VA document of record during the veteran's 
lifetime indicating a past medical history of an ileostomy 
performed in 1984 due to ulcerative colitis.  Thus, such VA 
clinical record can reasonably be characterized as an 
"informal" claim for an increased rating, since it placed 
VA on notice as of that VA clinical record's April 5, 1994 
date that the ulcerative colitis had required substantial 
surgical intervention clearly indicative of increased 
severity of that disability.  The provisions of 38 C.F.R. 
§ 3.157(b) (in effect since prior to 1994) state, in 
pertinent part:

Once a formal claim for...compensation 
has been allowed..., receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen....(1) Report 
of examination or hospitalization by 
Department of Veterans Affairs.... The 
date of outpatient or hospital 
examination or date of admission to a 
VA...hospital will be accepted as the 
date of receipt of a claim....(2) 
Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician...and shows the reasonable 
probability of entitlement to 
benefits.... (3) State and other 
institutions.  When submitted by or on 
behalf of the veteran and entitlement is 
shown, date of receipt by the Department 
of Veterans Affairs....

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Although a pending claim for an increased rating does not 
survive a veteran's death (See Landicho, supra), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Under 38 U.S.C.A. § 5121(c), a claim for accrued 
benefits requires that the application be filed within one 
year after the date of death.  Since appellant filed her 
claim for accrued benefits in April 1996 shortly after the 
veteran's March 29, 1996 death, this requisite has been met.

In pertinent part, periodic monetary benefits under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death and due 
and unpaid for a period not to exceed two years, shall upon 
the death of such individual be paid to the living person 
first listed as follows: (A) The veteran's spouse;....  38 
U.S.C.A. § 5121 (West 1991 & Supp. 1998), as amended by the 
Veterans' Benefits Improvements Act of 1996, P.L. 104-275, 
Sec. 507, 110 Stat. 3322 (Oct. 9, 1996).  Since 38 U.S.C.A. 
§ 5121, which authorizes payment of certain accrued benefits, 
was recently amended and now extends the relevant time period 
for payment of such benefits to a two-year period prior to 
death, instead of the former one-year period, this 
liberalizing law will be applied with respect to appellant's 
accrued benefits claim, which was filed in April 1996.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Since during the veteran's lifetime, the April 5, 1994 VA 
clinical record, which noted that the veteran had a past 
medical history of an ileostomy performed in 1984 due to 
ulcerative colitis, constitutes an "informal" claim for an 
increased rating for the service-connected ulcerative colitis 
disease that was pending at the time of the veteran's March 
29, 1996 death, and no earlier "informal" or formal claim 
for an increased rating was filed, an earlier effective date 
potentially could be granted back to April 5, 1993, one year 
prior to date of the April 5, 1994 "informal" claim under 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  
However, for accrued benefits purposes, the controlling law 
limits any award of accrued benefits to those periodic 
monetary benefits unpaid for only two years preceding a 
veteran's death.  Therefore, for accrued benefits purposes, a 
total schedular evaluation for the service-connected 
ulcerative colitis disease could not be awarded prior to 
March 29, 1994 (two years prior to his death).  Thus, a 
critical issue for resolution is whether it was factually 
ascertainable that a total schedular evaluation for the 
service-connected ulcerative colitis disease was warranted 
during the relevant two-year period prior to death (i.e., as 
of March 29, 1994).  

Under Diagnostic Code 7323 (in effect since prior to 1994), 
severe ulcerative colitis with numerous attacks a year and 
malnutrition, with health only fair during remissions, 
warrants a 60 percent evaluation.  A 100 percent evaluation 
requires pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as a liver abscess.  

Appellant has submitted certain private medical records that 
included those pertaining to the veteran's colectomy that was 
performed in 1984.  Such private medical records included a 
January 1984 operative record, which diagnosed liver 
cirrhosis probably secondary to chronic ulcerative colitis; 
subsequent relevant treatment in the 1980's and 1990's; and a 
February 1997 private medical opinion, which stated that the 
veteran's ulcerative colitis and associated conditions 
rendered him totally disabled at least by 1978 and that 
extensive disease was shown at the time of the January 1984 
total colectomy.  However, since said private clinical 
records were initially received by VA in March 1997 and were 
not on file, or constructively on file, at the time of the 
veteran's March 29, 1996 death, such evidence may not be 
considered in deciding the appellate issue.  See 38 C.F.R. 
§ 3.1000(d)(4)(i), which states, in pertinent part:  (4) 
Evidence in the file at date of death ... will be considered 
to have been met when there is on file at the date of the 
veteran's death: (i) ... evidence, including uncertified 
statements, which is essentially complete and of such weight 
as to establish...degree of disability for disease or injury....  

It is the Board's opinion that the clinical evidence on file 
during the relevant two-year period prior to death does 
indicate that the veteran's ulcerative colitis disease was at 
least as likely as not more nearly pronounced in severity.  
The fact that the veteran underwent a total colectomy with 
ileostomy due to colitis that was performed at a private 
hospital in January 1984 clearly suggests that it would not 
be unreasonable to characterize that disability as more 
nearly pronounced in severity subsequent to that surgery, 
since a total colectomy with ileostomy would arguably 
constitute serious complications of said disease.  
Additionally, the VA autopsy report (which is considered 
constructively of record at the time of the veteran's death -
-See Hayes v. Brown, 4 Vet. App. 353 (1993)) noted that he 
had been wearing a colostomy bag; that he had primary 
sclerosing cholangitis that was associated with the 
ulcerative colitis; and that he had pancreatic carcinoma 
possibly related to the primary sclerosing cholangitis.  

In short, at time of the veteran's March 29, 1996 death, an 
April 5, 1994 VA clinical record, which indicated that the 
severity of his ulcerative colitis in 1984 had required an 
ileostomy, can reasonably be characterized as an "informal" 
claim for an increased rating, since it placed VA on notice 
as of the April 5, 1994 date of that VA clinical record that 
the ulcerative colitis had increased in severity as to have 
required substantial surgical intervention; and other 
clinical records in the claims file at time of death, 
including a March 27, 1996 VA examination report, indicated 
that a total colectomy had also been performed at the time of 
the 1984 ileostomy.  With resolution of all reasonable doubt 
in appellant's favor, it would not be unreasonable to 
characterize the severity of the veteran's ulcerative colitis 
disease, status post total colectomy with ileostomy, as more 
nearly pronounced in severity, since a total colectomy with 
ileostomy would arguably constitute serious complications of 
such disease more nearly approximating the criteria for a 100 
percent rating under Code 7323.  

Since the veteran had filed a pending "informal" claim for 
an increased rating for service-connected ulcerative colitis 
disease in April 1994; appellant timely filed a claim for 
entitlement to an increased rating for service-connected 
ulcerative colitis disease for accrued benefits purposes in 
April 1996 within the required one-year postmortem period; 
and it is at least as likely as not that it was factually 
ascertainable that the veteran's service-connected ulcerative 
colitis disease, for the relevant two-year period prior to 
his death, was more nearly pronounced in severity, subsequent 
to a total colectomy with ileostomy due to colitis, the 
criteria for an effective date of March 29, 1994 (two years 
prior to his death) for a total schedular evaluation for the 
service-connected ulcerative colitis disease have been met.  

The Board has sympathetically considered appellant's argument 
that an earlier effective date back to the veteran's 1984 
colectomy should be awarded.  However, because the 
controlling law limits any award of accrued benefits to those 
periodic monetary benefits unpaid for only two years 
preceding a veteran's death, there is no legal basis for 
awarding accrued benefits based on the veteran's entitlement 
to benefits derived from a total disability rating any 
earlier than March 29, 1994 (two years prior to his death).  


ORDER

For accrued benefits purposes, an earlier effective date of 
March 29, 1994 for a total schedular evaluation for the 
service-connected ulcerative colitis disease is granted, 
subject to the applicable regulatory provisions governing 
payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

